Citation Nr: 0018405	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left eye amblyopia 
exanopsia.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
July 1985.  This case came before the Board of Veteran's 
Appeals (the Board) on appeal from an August 1995 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board's October 1997 
decision was vacated by the U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veteran's Appeals prior to March 1, 1999) (hereinafter Court) 
with instructions to Remand the appeal to the RO as 
accomplished below.


REMAND

In accordance with the Court's instructions, this appeal is 
REMANDED for the following action:

1.  The RO must review the order of the 
Court and consider: G. C. Prec. 8-88 
(November 7, 1988); G. C. Prec. 67-90 
(July 18, 1990); and the corresponding 
revisions to VA's Adjudication Procedure 
Manual M21-1 in June 1986 and March 1989; 
in addition to the cases cited by the 
Court.

2.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should review the claims folder with 
particular attention to the October 1997 
Board decision and the transcript from 
the November 1996 hearing before the RO.  
The examiner must identify all diagnoses 
pertaining to the left eye.  The examiner 
must answer the following questions:

	a) Is there evidence of left eye 
disease?

	b) Is there evidence of left eye 
injury?

	c) As to each and every left eye 
diagnosis made, answer whether the 
condition is a congenital or 
developmental defect or a refractive 
error of the eye.

	d) What is the cause of amblyopia 
exanopsia?

3.  Any decision of the RO must be 
supported by evidence.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


